Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13D dated January 8, 2008 with respect to the shares of Common Stock of NovaRay Medical, Inc. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:January 11, 2008 WHEATLEY MEDTECH PARTNERS, L.P. By: Wheatley MedTech Partners, LLC its general partner By: /s/ Barry Rubenstein Barry Rubenstein, Chief Executive Officer WHEATLEY MEDTECH PARTNERS, LLC By: /s/ Barry Rubenstein Barry Rubenstein, Chief Executive Officer
